DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kuriki et al. US 2020/076223 A1 (“Kuriki”).
As to claim 1, Kuriki discloses a Li-ion battery management system comprising: 
a Li-ion cell (Paragraphs 2 or 64); 
one or more sensors configured to sense one or more operating conditions of the Li-ion cell (Paragraphs 221-222 or 245); 
a controller having non-transitory memory for storing machine instructions that are to be executed by the controller and operatively connected to the Li-ion cell (Paragraphs 12 or 69-70 – e.g., controller-cell connection necessary in using a controller to operate a battery), the machine instructions when executed by the controller implement the following functions: 
receive the one or more operating conditions and a trained machine learning (ML) model (Paragraphs 12-13 or 74-76 – e.g., use of neural networks/AI and operating conditions); and 
output an indicator value along a state of charge (SOC) trajectory in response to the one or more operating conditions and the trained ML model to control a fast charge state of the Li-ion cell from a current source (Paragraphs 13-15 or 71 and 76-68 – e.g., charging control or construction of a charging plan in response to operating conditions and the neural network analysis).
As to claim 2, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the SOC trajectory includes a constant current (CC) phase, a constant indicator (CI) phase, and/or a constant voltage (CV) charge phase (Paragraphs 68-70 – e.g., the controller will charge the battery according to phases).
As to claim 3, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the indicator value is a state of the cell along the SOC trajectory (Paragraphs 68-70 or 72-78 – e.g., the controller makes a charging plan which charges the battery in phases according to different states).
As to claim 5, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the one or more operating conditions includes one or more of an internal cell temperature, a cell voltage and a current (Paragraphs 74-76 or 221-222).
As to claim 6, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the machine instructions when executed by the controller further implement the following function: determine a first indicator value at time (t) (Paragraphs 102 or 208 – e.g., monitoring/determination over time necessary in taking actions, e.g., to end charging, or control battery temperatures).
As to claim 7, Kuriki discloses the system of claim 6.  Kuriki further discloses wherein the machine instructions when executed by the controller further implement the following function: determine a second indicator value at time (t+1) (Paragraphs 102 or 208 – e.g., monitoring/determination over time necessary in taking actions, e.g., to end charging, or control battery temperatures).
As to claim 8, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the trained ML model includes a training data set, the training data set includes a plurality of individual charge trajectories, and each trajectory is generated for a specific combination of model parameters, initial conditions, and/or ambient temperatures (Paragraphs 76 or 110 – e.g., learning based charging history, which would include a plurality of scenarios).
As to claim 9, Kuriki discloses the system of claim 1.  Kuriki further discloses wherein the trained ML model is a physics-based trained model (Paragraph 74 – e.g., SOC based on physical models and used in the neural network computation, as well as future learning iterations).
Claims 10-12, 14-17, and 20 recite elements similar to claims 1-35, 8, and 9, and are rejected for the same reasons.
As to claim 18, Kuriki discloses the system of claim 16.  Kuriki further discloses supplying the training data set from a physics-based model (Paragraph 74 – e.g., SOC based on physical models and used in the neural network computation, as well as future learning iterations).
As to claim 19, Kuriki discloses the system of claim 16.  Kuriki further discloses wherein the measurement data set includes one or more operating conditions of the Li-ion cell (Paragraphs 74-76 or 221-222).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki as applied to claims 1 or 10 above, and further in view of Takeuchi et al. US 2019/0252718 A1 (“Takeuchi”).
As to claim 4, Kuriki discloses the system of claim 1.  Kuriki teaches a battery controller outputting an indicator value or control signals and mentions both that reducing battery deterioration is desirable and that deterioration is tracked in order to more accurately estimate charging times (e.g., Kuriki Paragraphs 12-15), but does not further disclose the additional details of claim 4. However, the missing element is well known in the art because while teaching power supply for ICs, Takeuchi teaches that battery controllers typically try to prevent overcharging the battery (Takeuchi Paragraph 242).  It would have been obvious to one having ordinary skill in the art at the time the 
Claim 13 recites element similar to claim 4, and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851